DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  (Applicant note: the following changes are to fix minor typographical errors.)
The application has been amended as follows: 
Claim 1, line 8, change the word “shuck” to “chuck”.
Claim 21, line 3, change “amin” to “main”.
Claim 28, line 5, insert “target” after the word “graphite”.
Claim 28, line 12, change the word “shuck” to “chuck”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-7, 9-13, 15, 17, 18, 21-23, 25 are allowable over the prior art of record because the prior art of record does not teach the claimed subject in combination with  a float lock assembly configured to apply a unidirectional force toward the carrying surface of the electrostatic chuck on the main mask plate to fix the main mask plate to the carrying surface, correspondingly, a center through hole being arranged in the main mask plate and a main body portion of the electrostatic chuck; and a center fastening bolt configured to be mounted in the 
Claim 28 is allowable over the prior art of record because the prior art of record does not teach the claimed subject in combination with  a float lock assembly configured to apply a unidirectional force toward the carrying surface of the electrostatic chuck on the main mask plate to fix the main mask plate to the carrying surface, correspondingly, a center through hole being arranged in the main mask plate and a main body portion of the electrostatic chuck; and a center fastening bolt configured to be mounted in the center through hole to fix the main mask plate to the main body portion of the electrostatic chuck.
The closest prior art of record, CN 105514692 A and CN 20223126 U, while teaching a floating mount mechanism for various devices does not suggest a floating mount mechanism for a mask structure configured to prepare protrusions on a carrying surface of an electrostatic chuck and further does not teach a center fastening bolt configured to be mounted in the center through hole to fix the main mask plate to the main body portion of the electrostatic chuck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 16, 2022